Title: American Commissioners to the President of Congress, 15 December 1784
From: American Commissioners
To: Continental Congress



Sir
Paris Decr. 15. 1784

In our letter of Novr. 11th. we had the honour of laying before Congress a state of our proceedings till that date. As from that it would appear that the last communications had in every instance passed from us to the other parties we can now only add the answers of such of them as have yet answered, and our replies; these are the courts of Portugal, Tuscany and Great Britain. No. 1. is a copy of the communication from the Ambassador of Portugal to us; No. 2. a copy of our reply, No. 3 a copy of the draught of a treaty which we enclosed to him. No. 4. is a copy of a letter to us from the chargé des Affaires of Tuscany and No. 5. our answer, which  enclosed a copy of the same draught of a treaty, only changing the style of the other party. We must observe that the draught of a treaty which had accompanied our letter to Baron Thulemeier, the Prussian Minister at the Hague, which letter was enclosed in our last to Congress but without the plan of the treaty, was verbatim the same with those to Portugal and Tuscany with only a like change in the style of the other party. No. 6 is a copy of a letter to us from the British Ambassador here, and No. 7. of our reply.
We received information from the public papers that an American vessel which had just sailed from Cadiz was captured on the 11th. of Octr. by a frigate of the Emperor of Morocco being one of five which he had cruizing in the ocean, and that she was carried into Tangiers on the 16th. of October. This intelligence is confirmed in a letter from Mr. Carmichael, who adds that the vessel captured belonged to the State of Virginia. We think it our duty to mention this event to your Excellency as it will shew the necessity that immediate measures be taken with the piratical estates for the preservation of our trade to the Mediterranean, to Spain and to Portugal, and perhaps to countries still more distant as their vessels may extend their cruizing grounds.
With the most perfect consideration & respect we have the honour to be Your Excellencys Most obedient & Most hble Servants,
          
            
              John Adams
            
            
              B. Franklin
            
            
              T. Jefferson
            
          
